Name: Council Regulation (EC) No 1359/98 of 29 June 1998 amending the Annex to Council Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity;  EU finance;  production
 Date Published: nan

 Avis juridique important|31998R1359Council Regulation (EC) No 1359/98 of 29 June 1998 amending the Annex to Council Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 186 , 30/06/1998 P. 0001 - 0011COUNCIL REGULATION (EC) No 1359/98 of 29 June 1998 amending the Annex to Council Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas it is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1);Whereas the products referred to in the said Regulation, for which it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or for which it is necessary to amend the description in the light of technical developments, must be withdrawn from the list in the Annex thereto;Whereas, for the sake of clarity, products whose description requires amendment should be regarded as new products,HAS ADOPTED THIS REGULATION:Article 1 The products set out in Annex I to this Regulation shall be added to the Annex to Regulation (EC) No 1255/96. The autonomous Common Customs Tariff duties on these products shall be suspended at the rate indicated for each product.Article 2 The products for which the codes are set out in Annex II to this Regulation shall be removed from the Annex to Regulation (EC) No 1255/96.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2590/97 (OJ L 355, 30.12.1997, p. 1).ANNEX I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >TABLE>